PRICE   DANIEL
ATTORNEY GENERAL



                                       May 4, 1950

        Hon. James H. Moore                       Oplnlon No. v-1051.
        County Attorney
        Angelina County                          Re: The validity of a
        L&kin, Texas                                     teaaherls   contraot
                                                         exeouted by a Board
                                                         of School Trustees
                                                         In the absence of
                                                         three new trustees
                                                         eleoted three daya
                                                         pHor to the oon-
         Dear Sir:                                       treat date.
                        We quote    from your inquiry       as follows:
                          “On April lst, 1950, one of the Rural
                   High School DistrIcta    In ,this County held a
                   trwtee    election  at vhlch three new truateea
                   were elected e On April @th, 1950, five of
                   the members of the Board of Trustees met and
                   employed the teachers for the ensuing year.
                   None of the nevly eleoted trustees were pre-
                   aent or algned the oontract .
                           “Our queatlon is this: Ia the contraot
                   a8 made by the old Board of Truateea with the
                   teaohera a valid and blnding oontraot notwlth-
                   standing the provlalon in the laet sentence
                   in Article    2750a-1, o . .’
                        4rtiole    2750e-1,   v.C .S.,    provides :
                           “The truateea of any CommonBohool DLa-
                   trlotor     Comolldated    CommonSchool Distrlot
                   ahall have authority to make oontraota for a
                   period of, time not in exoeaa of two (2) years
                   with principals,     superintendents   and teaohera
                   of said CommonSchool Dlatrlota        or Consoll-
                   dated CommonSchoot Mstriota,         provided that
                   awh contraote      shell be approved by the Coun-
                   ty Superintendent.      lo oontraot may be sinned.
                   by the Trustees of CommonSchool Dlstrlots
                   or common Consolidated      Sohool Dlatrlots   un-
                     11 fhe nevly elected trustee or tmf5teea
Hon. James H. Moore,    page 2      (V-1051)


      haire quallSled and taken the oath of of-
      Roe .‘I (Emphasis added)
           Section   4 of Artlole     27746, V.C.S.,   provides
In pert:
             “The oontrol and management of the
      aohoola of a rural high school dlatriot
              shall be vested in a board OS seven
      C&Gee6            who shell be elected and
      aerve Ui ~o~o~ance with the provlelons      of
      the generel law (beotion Xi Artiole 2745)
      relative   to common sohool diatriota  exoept
      aa may be otherwise provided herein;     . . .‘I
      (netter in parenthesis     added.)
           By virtue of your reference to Article   2750a-1,
we aasuma the dlatrlct  In queatlon’is classified   aa com-
mon under Article 2922b, and that the nevly elected trua-
tees had not qualified  or taken the oath of oifloe   when
the purported contracta  in question were made.
             Attorney Qeneral Oplnlon O-765, dated July 1,
 1939, held that a provision      of Artlole 2750a similar to
 the one underaoored above vaa unoonstltutional        because
 OS the deSeotlve aaptlon of the Aot.        In Opinion O-4595,
 dated lay 26, 1942, it was polrkted out that the Leglala-
 ture, apparently to remedy this defect,       enacted In 1941
 the lav oodified    as Artiole  2750a-1 in Vernon’s Civil
 Stetutea - That opinion further states that the language
 used in Article    2750a-1 very plainly lndioates     that the
 Se&we sought to be remedied was the praotloe whereby
 deSe%ted school truatees      would join in exeoutlng teaaher
 oontraota before the “never elected’ trustee or truatees
‘,oould qualiiy.
            In o inions O-8595 and O-3064, the latter   dat-
ed July 21, 1 9t 1, it was held that Article 275Oa-1   had
no opplioation   to the Saot situationa conaidered there-
in; for the maaon that the oontraota there in question
we= aigned at a time, prior to the regular    election  Sor
dew trustees   in April.
            Under the faots presented herein three nev
trustees  wera cleated on April 1, 1950.    On April 4;1950,
five members OS the old board met and oontraoted for
teaohepa D This vaa done aiter the trustee election     OS
April 1 and prfor to the qualffioatfon   of the newly eleot-
ed trusteea.
Eon. Jama If.lawa, pago 3          ('I-l@jl)




Was.


         Uulorfwta   amhmltt8d,~      amU tmhr Ui-